PD-0799-15
                           PD-0799-15                       COURT OF CRIMINAL APPEALS
                                                                             AUSTIN, TEXAS
                                                            Transmitted 6/29/2015 1:44:09 PM
                                                              Accepted 6/29/2015 5:24:53 PM
                                                                              ABEL ACOSTA
                    CAUSE NO. ______________________
                                                                                      CLERK


             THE COURT OF CRIMINAL APPEALS OF TEXAS

__________________________________________________________________________




                          ERIC PAUL KHOZINDAR

                                                            PETITIONER,

                                   VS.

                          THE STATE OF TEXAS

                                                           RESPONDENT.


_________________________________________________________________________

              On Petition for Discretionary Review regarding case
                  pending before the Second Court of Appeals
                          sitting in Fort Worth, Texas
__________________________________________________________________________

                PETITION FOR DISCRETIONARY REVIEW

__________________________________________________________________________

                                  KEN W. GOOD
                                  THE GOOD LAW FIRM
                                  LAW OFFICE OF KEN W. GOOD, PLLC
                                  5604 OLD BULLARD ROAD, SUITE 102
                                  TYLER, TEXAS 75703
                                  (903) 579-7507
                                  (866) 381-0455 (FAX)
                                  keng@tyler.net
          June 29, 2015

                                  ATTORNEYS FOR PETITIONER
                      IDENTITY OF PARTIES AND COUNSEL

       Pursuant to Texas Rule of Appellate Procedure 68.4(a), appellant presents the

following list of all parties and names and addresses of its counsel:


              Petitioner/Appellant/Defendant:
                     Eric Khozindar
                     Eric Khozindar, Pro Se
                     3309 Creekbend Dr.
                     Garland, Texas 75044
                     (940)442-3231
                     Ekhozindar@gmail.com

                     Counsel before this Court:
                     Ken W. Good
                     The Good Law Firm
                     Law Office of Ken W. Good, P.L.L.C.
                     Bullard Square, Suite 102
                     5604 Old Bullard Road
                     Tyler, Texas 75703
                     (903) 705-7630
                     (866) 381-0455 (Fax)
                     keng@tyler.net

              Respondent/Appellee/Plaintiff:
                   State of Texas

                     Counsel:
                     Catherine Luft
                     Denton Co. District Attorney's Office
                     1450 E. McKinney St. Suite 3100
                     Denton, Tx 75044
                     Telephone: (940) 349-2734
                     (940) 349-2601 (Fax)
                     Chatherine.Luft@dentoncounty.com




                                            - ii -
                                             TABLE OF CONTENTS

INDEX OF AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

STATEMENT REGARDING ORAL ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . . vi

STATEMENT OF THE CASE.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . vi

STATEMENT OF PROCEDURAL HISTORY. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . vi

GROUNDS FOR REVIEW. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

STATEMENT OF FACTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

A.       Introduction.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

B.        The Due Process Clause of the Texas and Federal Constitution.. . . . . . . . . . . 4

C.       A Civil Penalty Cannot Serve As the Basis to Deny
         Renewal of A Vehicle Registration. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

D.       Section 707.017 of the Transportation Code Improperly
         Authorizes Seizure Without a Seizure. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

PRAYER FOR RELIEF. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

CERTIFICATE OF COMPLIANCE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

CERTIFICATE OF SERVICE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10




                                                              - iii -
                                           INDEX OF AUTHORITIES
CASES                                                                                                                    PAGE

Boyd v. State,
      11 S.W.3d 324 (Tex. App.–
      Houston [14th Dist] 1999, no pet.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Brown v. Davis,
     123 S.W.2d 321 (Tex. 2002). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Daniels v. Williams,
      474 U.S. 327 (1986). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
Mart. v. State,
      346 S.W.2d 840 (Tex. Crim. App. 1961). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Matula v. State,
     72 Tex. Crim. 189, 161 S.W. 965 (1913). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Miller v. Zimmerman Brush Co.,
       455 U.S. 422 (1982). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Univ. of Tex. Med. Sch. at Houston v. Than,
      901 S.W.2d 926 (Tex. 1995). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

STATUTES, RULES AND PERIODICALS                                                                                          PAGE

T EX. C ODE C RIM . P RO. art 4.03.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

T EX. C ONST. art. I, § 19. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

T EX. G OV ’T C ODE A NN. §30.00027 (a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Tex. Prop. Code Ann. §42.002. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

T EX. R. A PP. P. 66.3. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

T EX. T RANS. C ODE §502.059. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 7

T EX. T RANS. C ODE §502.471. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 7


                                                              - iv -
T EX. T RANS. C ODE §707.17. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 5-7

U.S. C ONST. amend. XIV. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

APPENDIX                                                                                                             TAB

The Court of Appeals Opinion and Judgment. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . A




                                                           -v-
                   STATEMENT REGARDING ORAL ARGUMENT

       Petitioner does not believe that oral argument would be helpful in this case.

                               STATEMENT OF THE CASE

       Petitioner, Eric Khozindar was cited for expired registration permit on his vehicle

pursuant to Chapter 592 of the Texas Transportation Code. Mr. Khozindar was issued a

ticket for the failure to renew his registration because he was denied renewal as a result of

his failure to pay a ticket issued by a redlight camera pursuant to Chapter 707.017 of the

Texas Transportation Code which was a photographic traffic signal. Appellant appealed the

municipal court decision to the trial court in Denton County, and further appealed to the

Appeals Court, so the court could decide on the constitutionality and validity of the statutes.


                      STATEMENT OF PROCEDURAL HISTORY

       This was an appeal from Municipal Court to the Denton County Criminal Court No.

4. The Honorable Joe Bridges was the presiding judge of the court. The court conducted a

trial for enforcement of a civil penalty that was predicated on a camera authorized under

Chapter 707 of the Texas Occupations Code. The Defendant alleged that the civil penalty

was improper because it was based upon an unconstitutional statute. On December 4, 2014,

the trial court entered a final judgment o f $ 1 . 0 0 in favor of the state. (CR1). The trial court

also awarded the State court costs.(CR1). The Petitioner appealed to the Fort Worth Court

of Appeals which dismissed for lack of jurisdiction. The court of appeals opinion and

judgment was dated May 28, 2015.

                                               - vi -
                        CAUSE NO. ______________________


                THE COURT OF CRIMINAL APPEALS OF TEXAS

________________________________________________________________________




                              ERIC PAUL KHOZINDAR

                                                                      PETITIONER,

                                             VS.

                               THE STATE OF TEXAS

                                                                     RESPONDENT.


________________________________________________________________________

              On Petition for Discretionary Review regarding case
                 pending before the Second Court of Appeals
                          sitting in Fort Worth, Texas
________________________________________________________________________

                   PETITION FOR DISCRETIONARY REVIEW

________________________________________________________________________

TO THE COURT OF CRIMINAL APPEALS OF TEXAS:

      COMES NOW, Eric Khozindar, Petitioner in the above styled and numbered cause

and files the following petition for discretionary review and in support thereof would

respectfully show the court the following:




                                             -1-
                                GROUNDS FOR REVIEW

       The Texas Court of Criminal Appeals should accept this petition for discretionary

review. Rule 66.3 of the Texas Rules of Appellate Procedure states that the following will

be considered by the court in deciding whether to grant discretionary review:

       (a) whether a court of appeals' decision conflicts with another court of appeals'

       decision on the same issue;

       (b) whether a court of appeals has decided an important question of state or federal

       law that has not been, but should be settled by the Court of Criminal Appeals;

       (d) whether a court of appeals has declared a statute, rule regulation, or ordinance

       unconstitutional, or appears to have misconstrued a statute, rule, or regulation, or

       ordinance;

T EX. R. A PP. P. 66.3. In the present case, the Second District Court of Appeals sitting in Fort

Worth held that the court did not have jurisdiction to hear the case because the petitioner did

not raise the constitutionality of the “right” statute even though the Petitioner appealed on

the grounds that the statute upon which his ticket was based was unconstitutional. Further,

Mr. Khozindar was representing himself pro se at the time. Therefore, the court of appeals

was required to review the document in broad light.

                                 STATEMENT OF FACTS

       Eric Khozindar, received a letter in the mail regarding a traffic light violation in

reference to a vehicle that he owned at the time. The letter stated that the citation was issued

pursuant to chapter 707 of the Texas Transportation Code which relates to the use of traffic
                                              -2-
cameras. T EX. T RANS. C ODE §707.17. In accordance with the statute, the state issued a

$75.00 civil fine. Appellant refused to pay the fine which is provided for in the chapter since

it is not a criminal penalty. However, pursuant to section 707.17 of the statute, the Denton

County Tax Assessor effectively revoked appellant’s right to renew his registration on the

vehicle which was the subject matter of the photo. On November 11, 2013, Appellant was

givent a citation by the Hickory Creek Police Office for an Expired Vehicle Registration.

Appellant was found guilty in Municipal Court and appealed to the Denton County Criminal

Court. On December 4, 2014, the trial court heard the case was tried to the court without a

jury. The trial court entered a final judgment o f $ 1 . 0 0 in favor of the state. (CR1). The trial

court also awarded the State court costs (CR1). Appellant filed a timely notice of appeal

to the Court to question the constitutionality of the statute.

                                         ARGUMENT

A.     Introduction

       The general rule is that a court of appeals does not have authority to review a case

which originally had been appealed from any inferior court to the court where the fine does

not exceed one hundred dollars. T EX. C ODE C RIM. P RO. art 4.03; T EX. G OV’T C ODE A NN.

§30.00027 (a); Boyd v. State, 11 S.W.3d 324, 325 (Tex. App.– Houston [14 th Dist] 1999, no

pet.). However, there is an exception to the general rule when the appeal raises a question

of jurisdiction. In Martin v. State, 346 S.W.2d 840 (Tex. Crim. App. 1961), the Texas Court

of Criminal Appeals addressed an issued similar to the one involved in this case. In Martin,

the defendant was convicted of violating a noise ordinance and was assessed a fine of
                                                -3-
$100.00. Id. The defendant appealed to the count court. Id. The appeal was dismissed on

the grounds that his appeal bond was faulty. Id. The county court dismissed. Id. The

defendant appealed. Id. The state argued that the case should be dismissed for lack of

jurisdiction. Id. The Texas Court of Criminal Appeals held that the appellate court had

jurisdiction to review the order of dismissal. Id. at 840-41. Further, the Court reviewed the

actions of the county court and concluded that the court erred in dismissing the case for lack

of jurisdiction. Id.; see also Matula v. State, 72 Tex. Crim. 189, 161 S.W. 965 (1913).

       In the present case, the court of appeals recognized that the court lacked jurisdiction

unless an issue of the constitutionality of a statute was. However, the court of appeals held

that Mr. Khozindar raised the constitutionality of the wrong statute. This was error. Mr.

Khozindar raised the issue of constitutionality of the statute that served as the basis of the bar

from him renewing the registration on his vehicle. Therefore, if the underlying statute was

unconstitutional, then the registration statute could not have precluded him from renewing

his registration. The court of appeals erred in dismissing this case for lack of jusidiction.

B.      The Due Process Clause of the Texas and Federal Constitution

       The Fourteenth Amendment to the United States Constitution protects against

deprivation of life, liberty, or property by the State "without due process of law." U.S.

C ONST. amend. XIV; Daniels v. Williams, 474 U.S. 327, 331 (1986). The Texas Constitution

provides that "No citizen of this State shall be deprived of life, liberty, property, privileges

or immunities, or in any manner disfranchised, except by the due course of the law of the

land." T EX. C ONST. art. I, § 19. The Texas "due course" and federal "due process"
                                               -4-
provisions have been interpreted to be "without meaningful distinction." Univ. of Tex. Med.

Sch. at Houston v. Than, 901 S.W.2d 926, 929 (Tex. 1995). Therefore, in matters of

procedural due process, Texas courts have traditionally followed contemporary federal due

process interpretations of procedural due process issues. See id.

        Procedural due process guarantees the right to a fair procedure. Mr. Khozindar

maintains that he was denied fair procedure due to his inability to confront a witness against

him in the court below. Further, the underlying statute attempts to set up a pseudo criminal

statute for the imposition of fines which are not really fines at all. But instead, is a civil

revenue generator.

       In the present case, Mr. Khozindar has acquired a property interest in the vehicle that

he owns. The statute in question has in effect deprived him of the ability to effectively use

this property without due process of law. There was no proceeding to deprive him of the

ability to register his vehicle and there was no criminal violation that was entered. Chapter

707 appears to have been written as a potential revenue generator which is not a proper

vehicle to deny Mr. Khozindar the ability to renew the registration of his vehicle.

C.     A Civil Penalty Cannot Serve As the Basis to Deny Renewal of A Vehicle
       Registration

       Section 707.017 of the Texas Transportation code states:

       "If the owner of a motor vehicle is delinquent in the payment of a civil penalty
       imposed under this chapter, the county assessor-collector or the Texas
       Department of Motor Vehicles may refuse to register a motor vehicle alleged
       to have been involved in the violation."



                                             -5-
Tex. Trans. Code Ann. §707.17. Mr. Khozindar maintains that it is unconstitutional based

upon this statute to prevent a person from renewing their automobile registration purusant

to 502.059 and 502.471 of the Texas Transportation Code. T EX. T RANS. C ODE §502.059;

T EX. T RANS. C ODE §502.471. Other cases have addressed similar issues in other areas.

       In the area of bankruptcy and writs of execution, certain personal property is exempt

from execution. Those exemptions are in accordance with Section 42.001 and Section

42.002 of the Texas Property Code. There is a number of other items of personal property

that are exempt from seizure. Section 42.002(a)(9) of the Texas Property Code states:

The following personal property is exempt under Section 42.001(a):

       (9) a two-wheeled, three-wheeled, or four-wheeled motor vehicle for each
       member of a family or single adult who holds a driver's license or who does
       not hold a driver's license but who relies on another person to operate the
       vehicle for the benefit of the nonlicensed person.


Tex. Prop. Code Ann. §42.002. See also Brown v. Davis, 123 S.W.2d 321 (Tex. 2002); Miller

v. Zimmerman Brush Co., 455 U.S. 422, 428 (1982).

       In civil judgments, the state has set protections (up to a specific amount) on your

vehicle from being confiscated. It should be emphasized to the court, the purpose of these

exemptions is NOT to protect the monetary value of the vehicle from creditors, but rather the

necessity to maintain one's livelihood through the use of the vehicle. Mr. Khozindar

maintains that the State does not have the legal authority to prohibit the means of

transportation as punishment for a civil unpaid fine, judgment, or penalty as it does in

sections 502.059 and 502.471 pursuant to section 707.017 of the Texas Transportation Code.
                                            -6-
D.     Section 707.017 of the Transportation Code Improperly Authorizes Seizure
       Without a Seizure

       In section 707.017 of the Texas Transportation Code, the State is not physically

seizing the vehicle, but in the eyes of the State, whether it confiscates the vehicle, or the State

denies vehicle registration, the outcome is the same: the owner of the vehicle has no ability

to drive. And this is the crux of the issue. So in conclusion, civil penalties, such as the one

in section 707.017 of the Texas Transportation Code should not be allowed and cannot be

allowed to confiscate, or withhold the use of your vehicle as it has a determining factor on

your way of life. Therefore, section 707.17, 502.059 and 502.471 are unconstitutional in this

situation. The court of appeals erred in dismissing this case.

                                   PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Petitioner, Eric Khozindar,

respectfully asks the Texas Court of Criminal Appeals to Grant this Petition for Discretional

Review; to order full briefing on the issue of the constitutionality of the statutes raised and in

the alternative to reverse the dismissal entered by the court of appeals and to remand this case

back to the court of appeals to address the merits of the case and for such other and further

relief, either at law or in equity to which the appellant may show just entitlement.




                                               -7-
Respectfully submitted,

THE GOOD LAW FIRM
Law Office of Ken W. Good PLLC
5604 Old Bullard Road, Suite 102
Tyler, Texas 75703
(903) 579-7507
(866) 381-0455 (Fax)
keng@tyler.net


BY:    /s/ Ken W. Good
       KEN W. GOOD
       State Bar No. 08139200

ATTORNEYS FOR PETITIONER ERIC
KHOZINDAR




 -8-
                        CERTIFICATE OF COMPLIANCE

      I hereby certify that the number of words in this document is 1952 based upon the

word count of the computer program used to prepare this document.


                                                 /s/ Ken W. Good
                                                Ken W. Good




                                          -9-
                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument has been

forwarded to attorneys of record by regular mail unless otherwise indicated below on this

the 29th day of June, 2015.


       Catherine Luft
       Denton Co. District Attorney's Office
       1450 E. McKinney St. Suite 3100
       Denton, Tx 75044
       Chatherine.Luft@dentoncounty.com




                                                     /s/ Ken W. Good
                                                    Ken W. Good




                                           - 10 -
APPENDIX                                                                                TAB

Opinion and Judgment for the Fort Worth Court of Appeals. . . . . . . . . . . . . . . . . . A




                                            - 11 -
APPENDIX A
                        COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00515-CR


ERIC PAUL KHOZINDAR                                                 APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

       FROM COUNTY CRIMINAL COURT NO. 4 OF DENTON COUNTY
                TRIAL COURT NO. CR-2014-01347-Y

                                     ----------

                        MEMORANDUM OPINION 1

                                     ----------

      Appellant Eric Paul Khozindar appeals pro se from his conviction for failing

to register his vehicle. We dismiss the appeal for want of jurisdiction. See Tex.

R. App. P. 43.2(f).

      On November 11, 2013, the Town of Hickory Creek, located in Denton

County, issued Appellant a citation for failing to have a current registration


      1
       See Tex. R. App. P. 47.4.
insignia for his vehicle displayed on the windshield. See Tex. Transp. Code Ann.

§ 502.059(c) (West Supp. 2014), § 502.471 (West 2013). Appellant waived a

jury trial and pleaded nolo contendere to the resulting complaint. See Tex. Code

Crim. Proc. Ann. arts. 45.018, 45.025 (West 2006), art. 45.023(a) (West Supp.

2014). The municipal court found Appellant guilty of the offense charged in the

complaint and entered judgment ordering Appellant to pay “a fine and costs in

the amount of $170.” See id. art. 45.041 (West Supp. 2014).

      Appellant appealed to the county criminal court, which was a trial de novo

because the municipal court was not a municipal court of record.            See id.

arts. 44.17, 45.042(b) (West 2006); see also Tex. Gov’t Code Ann. §§ 30.00001–

.01904 (West 2004 & Supp. 2014) (providing for municipal courts of record in

certain cities, not including Hickory Creek). Appellant again waived his right to a

trial by jury; he pleaded not guilty to the complaint. See Tex. Code Crim. Proc.

Ann. art. 1.13 (West Supp. 2014), art. 27.16 (West 2006). Appellant seemed to

argue in the county criminal court that the county assessor-collector wrongfully

refused to renew his vehicle registration based on his nonpayment of a civil fine

previously imposed for his failure to stop at a red light at an intersection equipped

with red-light cameras. 2 See Tex. Transp. Code Ann. § 707.002 (West 2011),

§ 707.017 (West Supp. 2014). The county criminal court found Appellant guilty

      2
        The record contains no information or evidence regarding this alleged
citation such as the date it was issued, the issuing city, or whether Appellant
subsequently attempted to renew his registration but was denied based on the
unpaid red-light citation.


                                         2
of failing to have a current registration for his vehicle and entered judgment

ordering Appellant to pay a fine of $1 and all costs.

      Appellant filed a notice of appeal to this court and designated a partial

reporter’s record, requesting that only his opening statements in the county

criminal court be transcribed. See Tex. R. App. P. 34.6(c). On appeal, Appellant

argues that transportation code section 707.017—the statutory provision allowing

a county assessor-collector to refuse to renew a vehicle’s registration if a vehicle

owner fails to pay a red-light-camera citation—is unconstitutional by depriving

him of a property interest without procedural due process. See Tex. Code Crim.

Proc. Ann. art. 4.03 (West 2015) (providing limited appellate jurisdiction to courts

of appeals over case appealed from municipal court to county criminal court if the

fine imposed exceeds $100 or if “the sole issue is the constitutionality of the

statute or ordinance on which the conviction is based”).

      Appellant challenges the constitutionality of section 707.017 based on the

State’s alleged failure to provide him procedural due process before denying his

vehicle registration under the auspices of that statute. He does not in any way

challenge the “constitutionality of the statute or ordinance on which the conviction

is based”—transportation code sections 502.059 and 502.471. Because the fine

assessed by the county criminal court, exclusive of costs, did not exceed $100

and because Appellant is not challenging the constitutionality of section 502.059

or section 502.471, we have no jurisdiction over his attempted appeal. See id.

Accordingly, we dismiss the appeal. See Cooper v. State, No. 05-10-01004-CR,


                                         3
2012 WL 3631237, at *2 (Tex. App.—Dallas Aug. 24, 2012, pet. ref’d) (mem. op.,

not designated for publication) (citing Boyd v. State, 11 S.W.3d 324, 325 (Tex.

App.—Houston [14th Dist.] 1999, no pet.)); Hernandez v. State, No. 04-07-

00085-CR, 2008 WL 441783, at *1 (Tex. App.—San Antonio Feb. 20, 2008, no

pet.) (mem. op., not designated for publication).



                                                    /s/ Lee Gabriel

                                                    LEE GABRIEL
                                                    JUSTICE

PANEL: GARDNER, WALKER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 28, 2015




                                         4
                        COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00515-CR


Eric Paul Khozindar                    §   From County Criminal Court No. 4

                                       §   of Denton County (CR-2014-01347-Y)

v.                                     §   May 28, 2015

                                       §   Opinion by Justice Gabriel

The State of Texas                     §   (nfp)

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS



                                   By /s/ Lee Gabriel
                                       Justice Lee Gabriel